Title: From Abigail Smith Adams to Thomas Boylston Adams, 26 April 1803
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Son
Quincy April 26th 1803.

A very bad whitloe upon the finger of my right Hand has prevented my holding a pen; or useing my hand for a long time, or I should not have been so long silent. altho my communications will give you more pain than pleasure. it may releive your mind respecting the loss your Brother has sustaind; but it will be only shifting the Burden upon older Shoulders; you know your Father had some Money in Holland, which since your Brothers return, he concluded to draw out, and vest in the Farm which belonged to your Great Grandfather Quincy Mr Tufts after keeping his part a year, made an offer of it to your Father and he concluded to take it; relying upon the property he had abroad to pay for it, your Brother undertook the management of the buisness abroad and as the exchange was more in favour of England than Holand, the money was drawn from thence, and placed in the Hands of the House which has lately faild, Bird Savage & Bird; a Catastrophe so unexpected to us, and at a time when we had become responsible for so large a sum; has indeed distrest us, at no other–time of our lives could we have been equally affected by it. the cloud is not however so black as it first appeard; the Bill which past through your Hands, and upon which such heavey damages would arise if returnd. the House inform your Brother that Mr King kindly agreed to take up, upon honour: if this should be true as I sincerely hope it may, it will save us from such sacrifice of property as at first appeard necessary to us—your Brother tho no way to blame in the Buisness; having conducted it with as much circumspection as possible, still insists upon selling some property which he has in Boston; a House which he lately purchased in order, to aid in raising the money necessary upon this occasion: we shall endeavour to make him secure so that he shall not finally be a looser any further than in common with the rest of the family. At first my phylosophy was put to a trial, different from any I had ever before experienced I have in the various stages of Life, been call’d to endure afflictions, of & & dangers of many kinds, but this was something so new, so unexpected, that I could scarcely realize it. your Father bears it as well & better, than I could have expected—but as yet we hardly knew what we may call our own there is the Farm, it that has not vanished, and will fetch as much as we agreed to give for it—but what the damages will finally amount to, upon the Bills we cannot yet determine: let it not depress your—Spirits—it is one of the unfortunate incidents in human affairs to which no remedy but patience & Submission applies. It was not dissipation; extravagance or lack of Judgement which on our part produced the event—I hope we may yet be able to obtain some part of the property in time—in the mean time; the sacrifices we must make shall on my part be cheerfully borne. if I cannot keep a carriage, I will ride in a chaise. if we cannot pay our labourers upon our Farms, we will let them to the halves, and live upon a part to know how to abund, & to suffer want is a new lesson, but I will bring my mind to my circumstances—I do not dread want, but I dread debt, and for that reason I would contract no debt which I do not see a way clear to pay—
I shall upon the next arrivals from England be able to let you know further respecting the State of this Buisness—
I have not had a letter from you for a long time—Adieu my dear Son, my anxiety is chiefly upon my childrens account—neither your Father or I can have a much longer lease—we should have been rejoiced to have left our children with better prospects—your affectionate Mother
AA